Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of
February 27, 2005, by and between i2 Technologies, Inc., a Delaware corporation
(the “Company”), and Michael E. McGrath, an individual (the “Employee or CEO”).

 

RECITALS

 

WHEREAS, the Employee desires to be employed by the Company as Chief Executive
Officer and the Company desires to employ the Employee as Chief Executive
Officer, subject to the terms and conditions of this Agreement; and

 

WHEREAS, the Company and the Employee have determined that it is in their
respective best interests to enter into this Agreement on the terms and
conditions as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

  1. EMPLOYMENT TERMS AND DUTIES

 

1.1 Employment. The Company shall employ the Employee, and the Employee shall
perform services for the Company hereunder for a period commencing on February
27, 2005 (“Hire Date”) and ending, subject to earlier termination under Section
1.5 hereunder, on December 31, 2006 (the “Initial Term”). Subject to earlier
termination under Section 1.5 hereunder, the Initial Term may be renewed by
mutual agreement of the parties for additional consecutive one (1) year periods
(the “Renewal Term,” and together with the Initial Term, the (the “Employment
Term”)).

 

1.2 Title and Reporting Relationship. During the Employment Term, the Employee
shall serve as President and Chief Executive Officer (“CEO”) of the Company, and
shall report to the Company’s Board of Directors. While the Employee remains an
employee and CEO of the Company, the Company will recommend to the Board of
Directors that the Employee continue as a member of the Company’s Board of
Directors. In the event that the Employee’s employment is terminated for Cause
(as defined below), the Employee agrees to and shall be deemed to have resigned
from the Company’s Board of Directors and any other positions held at the
Company or its subsidiaries.

 

1.3 Duties. The Employee shall perform all reasonable duties assigned by the
Company’s Board of Directors. Unless otherwise agreed upon by the Company,
during the term of his employment hereunder, the Employee shall devote his full
working time and best efforts to the performance of his duties to the Company
and shall not be otherwise employed. The Employee shall use his best efforts in
the performance of his duties and the furtherance of the interests of the
Company. Company and the Employee agree that Employee’s principal location of
employment with the Company shall be at the Company’s headquarters in Dallas,
Texas. The Company acknowledges that the Employee intends to keep his residence
in Maine and will commute to the Company headquarters in Dallas, Texas. The
Employee understands and agrees that his employment with the Company will
require travel and overnight stays (“Travel Assignments”).

 



--------------------------------------------------------------------------------

1.4 Compensation and Benefits.

 

1.4.1 Cash Compensation. In consideration of the services rendered to the
Company hereunder by the Employee and the Employee’s covenants hereunder,
including but not limited to, his covenants under Sections 2, 3, and 5 below,
the Company shall, during the Employment Term, pay the Employee a salary
equivalent to $600,000 per annum (the “Base Salary”), paid on a semi-monthly
basis. The Base Salary shall be payable in accordance with the normal payroll
practices of the Company then in effect. The Employee shall also be entitled,
during the Employment Term, to an incentive payment at the sole discretion of
the Compensation Committee of the Board of Directors of the Company (the
“Bonus”). If earned, the Bonus shall be payable upon successful placement of a
successor CEO or other criteria designated by the Board. The Base Salary, Bonus
and all other forms of compensation paid to the Employee hereunder shall be
subject to all applicable taxes required to be withheld by the Company pursuant
to federal, state or local law. The Employee shall be solely responsible for
income or other taxes imposed on the Employee by reasons of any cash or non-cash
compensation and benefits provided by this Agreement.

 

1.4.2 Corporate Housing and Accommodation in Dallas. The Company agrees to pay
reasonable housing expenses (not to exceed $5,000 per month) for an apartment in
Dallas, Texas for the duration of the Employment Term. i2 will also provide a
rental car at a cost not to exceed $1,200 per month while Employee continues in
the role of CEO. Should any portion of the provision of a rental car be
considered taxable to the Employee, the Company shall gross-up the taxable
portion of such benefit.

 

1.4.3 Benefits Package. During the Employment Term, the Employee shall be
eligible to receive such employee benefits as may be in effect from time to time
as are afforded to other employees of the Company.

 

1.4.4 Equity. On the Hire Date, and in accordance with the Company’s 1995 Stock
Option/Stock Issuance Plan, the Employee will be granted 50,000 shares of the
Company’s common stock in form of Share Rights Awards. The Share Rights Awards
will become vested in a single installment upon the earlier to occur of (i) six
(6) months of service, provided the Employee is still employed by the Company as
CEO on such date, (ii) successful placement of a successor CEO or (iii)
Employee’s termination of employment without Cause. Further, on the Employee’s
Hire Date, and in accordance with the Company’s 1995 Stock Option/Stock Issuance
Plan, the Employee will be granted an option to purchase 230,000 shares of the
Company’s common stock at an exercise price equal to the fair market value of
the common stock on the Hire Date. The option will become vested and exercisable
immediately with respect to 1,000 shares of common stock and with respect to the
remaining shares, the option will become vested and exercisable, in three (3)
installments, provided the Employee is still employed by the Company as CEO on
such dates, with (i) the first installment of 99,000 shares vesting 90 days from
Hire Date, (ii) the second installment of 100,000 shares vesting 180 days from
Hire Date, and (iii) the third installment of 30,000 shares vesting 270 days
from Hire Date. Further, subject to the approval of the Company’s stockholders
at the 2005 annual meeting of stockholders, the Employee will be granted an
additional option to purchase 190,000 shares of the Company’s common stock at an
exercise price equal to the fair market value of the common stock on the date of
grant. If stockholder approval for the grant is obtained, the grant date of this
additional option will be the date of such vote. Subject to stockholder
approval, the additional option will become vested and exercisable in two (2)
equal installments, provided the Employee is still employed by the Company as
CEO on such dates. The first installment of 95,000 shares will vest 210 days
from the date of grant and the second installment of 95,000 shares will vest 300
days from the date of grant. If a successor CEO is hired, an additional number
of option shares under each of the grants described above shall vest and become
exercisable equal to the number of shares that would have vested at the next
vesting date(s) thereunder, multiplied by a fraction,

 



--------------------------------------------------------------------------------

the numerator of which is the number of days from the previous vesting date or,
if such hiring occurs prior to the first vesting date for any such option, the
grant date (the “Proration Start Date”) until the Employee’s termination date,
and the denominator of which is the total number of days from the applicable
Proration Start Date until such next vesting date(s). The remaining terms and
conditions of the option grants and the Share Rights Awards shall be as set
forth in the form Stock Option Agreement and the Share Rights Award document
attached hereto. The Employee may be entitled to participate in the Company’s
stock option plan or other equity compensation plan at the discretion of and
upon terms and conditions agreed upon by the Compensation Committee of the Board
of Directors.

 

1.4.5 Vacation. The Employee shall be entitled to vacation each fiscal year in
accordance with the vacation policies of the Company in effect for employees of
the Company.

 

1.4.6 Expenses. The Company considers the use of the Employee’s time to perform
his duties under this Agreement as critical to the success of the Company. As
such, the Company believes it reasonable and necessary to provide, at Company’s
expense, weekly private jet transportation to and from Employee’s residence. Any
travel to and from customer sites or other travel required in conjunction with
this employment shall be conducted using first class commercial airline. The
Company shall, upon receipt from the Employee of signed and itemized lists of
expenditures with supporting receipts to the extent required by applicable
income tax regulations and the Company’s reimbursement policies, reimburse the
Employee for all out-of-pocket business expenses reasonably incurred by the
Employee in connection with his employment hereunder.

 

1.5 Termination. The Employee’s employment and this Agreement (except as
otherwise provided hereunder) shall terminate upon the occurrence of any of the
following, at the time set forth therefore (the “Termination Date”):

 

1.5.1 Death or Disability. Immediately upon the death of the Employee or the
determination by the relevant insurance company or management agency that the
Employee is eligible to receive benefits under Company’s disability insurance
offered to Company’s employees, due to a mental or physical illness or
incapacity (“Disability”) (termination pursuant to this Section 1.5.1 being
referred to herein as termination for “Death or Disability”). All unvested
components of the equity instruments will automatically terminate upon the date
of employment termination and all vested equity instruments shall be exercised
or they shall automatically be cancelled within three (3) months after the date
of employment termination.

 

1.5.2 Voluntary Termination. During the Employment Term, Employee may terminate
employment with a minimum of 30 days notice. Termination pursuant to this
Section 1.5.2 is being referred to herein as “Voluntary” termination). Employee
agrees to resign his employment, immediately prior to the hire date of a
successor Chief Executive Officer. All unvested components of the equity
instruments will automatically terminate upon the date of employment termination
and all vested equity instruments shall be exercised or they shall automatically
be cancelled upon the later to occur of: (a) the date which is three (3) months
after the date of employment termination or (b) the date the Employee has a
termination of service, for any or no reason, as Chairman of the Board of
Directors of the Company (subject to Employee having been previously elected as
Chairman). Notwithstanding the foregoing, any equity instrument shall be
cancelled and no longer exercisable upon the expiration of the stated term of
such equity instrument. All pay and benefits shall cease on the day after
employment termination.

 

1.5.3 Termination For Cause. Immediately following notice of termination for
“Cause” (as defined below), specifying such Cause, given by the Company
(termination pursuant to

 



--------------------------------------------------------------------------------

this Section 1.5.3 being referred to herein as termination for “Cause”). For
purposes of this Agreement, the term “Cause” means (i) the Employee’s conviction
or plea of “guilty” or “no contest” to any crime constituting a felony in the
jurisdiction in which committed, any crime involving moral turpitude (whether or
not a felony), or any other violation of criminal law involving dishonesty or
willful misconduct that injures the Company (or any parent or subsidiary)
(whether or not a felony); (ii) the commission of any act of fraud, embezzlement
or dishonesty by the Employee; (iii) the Employee’s substance abuse that in any
manner interferes with the performance of the Employee’s duties; (iv) the
Employee’s failure or refusal to perform the duties at all or in an acceptable
manner, or to follow the lawful and proper directives of the Board of Directors
of the Company which are within the scope of the Employee’s duties set forth in
Section 1.3 above and which is not corrected within a reasonable period after
written notice to the Employee identifying such failure or refusal; (v) any
breach of the Employee’s obligations under Section 2, Section 3, or Section 5
below; (vi) the breach of the Company’s Code of Business Conduct and Ethics or
the Company’s Employee/Manager’s Handbook (vii) misconduct by the Employee that
discredits or damages the Company (or any parent or subsidiary); (viii) the
Employee’s chronic absence from work for reasons other than medically validated
illness; or (ix) failure to meet the performance goals and objectives agreed
between the Employee and the Board of Directors of the Company; or (x) any other
intentional misconduct by the Employee adversely affecting the business or
affairs of the Company (or any parent or subsidiary) in a material manner. All
unvested components of the equity instruments will automatically terminate upon
the date of employment termination and all vested equity instruments shall be
exercised or they shall automatically be cancelled the day after the date of
employment termination.

 

1.5.4 Termination Without Cause. Thirty (30) days following notice of
termination Without Cause given by the Company; provided, however, that during
any such thirty (30) day notice period, the Company may suspend the Employee
from his duties as set forth herein (including, without limitation, the
Employee’s position as a representative and agent of the Company) (termination
pursuant to this Section 1.5.4 being referred to herein as termination “Without
Cause”). All unvested components of the equity instruments will automatically
terminate upon the date of employment termination and all vested equity
instruments shall be exercised or they shall automatically be cancelled upon the
later to occur of: (a) the date which is three (3) months after the date of
employment termination or (b) the date the Employee has a termination of
service, for any or no reason, as Chairman of the Board of Directors of the
Company (subject to Employee having been previously elected as Chairman).
Notwithstanding the foregoing, any equity instrument shall be cancelled and no
longer exercisable upon the expiration of the stated term of such equity
instrument.

 

1.5.5 Other Remedies. Termination pursuant to Section 1.5.3. above shall be in
addition to and without prejudice to any other right or remedy to which the
Company may be entitled at law, in equity, or under this Agreement.

 

1.6 Severance and Termination. Voluntary Termination, Termination for Cause,
Termination for Death or Disability. In the case of a termination of the
Employee’s employment hereunder for Death or Disability in accordance with
Section 1.5.1 above, or the Employee’s Voluntary termination of employment
hereunder in accordance with Section 1.5.2 above, or a termination of the
Employee’s employment hereunder for Cause in accordance with Section 1.5.3
above, (i) the Employee shall not be entitled to receive payment of, and the
Company shall have no obligation to pay, any severance or similar compensation
attributable to such termination, other than Base Salary earned but unpaid as of
the termination date, and payment related to accrued but unused vacation, and
(ii) the Company’s obligations under this Agreement shall immediately cease.

 



--------------------------------------------------------------------------------

1.6.1 Termination Without Cause. In the case of a termination of the Employee’s
employment within the Employment Term and prior to successful placement of a
successor CEO, hereunder Without Cause in accordance with Section 1.5.4, the
Company shall give Employee 30 days notice or pay the Employee compensation
equivalent to one (1) month of salary in lieu of such notice. Should the
termination of the Employee’s employment be deemed to be covered by the Worker
Adjustment, Retraining and Notification Act or any comparable state or country
statute or regulation, the severance benefits above shall be considered to be
payments required by that Act, statute or regulation. Accordingly, any payments
under this Agreement shall be reduced dollar-for-dollar by payments required
pursuant to such Act, statute or regulation, and all other benefits otherwise
provided by this Agreement will be offset by benefits required pursuant to such
Act, statute or regulation.

 

1.6.2 The Company’s obligation to pay and the Employee’s right to receive the
pay in lieu of notice hereunder shall be contingent on the Employee executing a
general release in form and substance satisfactory to the Company and shall
cease in the event of the Employee’s breach of his obligations under Section 2,
Section 3, or Section 5 below. It is expressly acknowledged that the provisions
of this Section 1.6.2 have the effect, in some or all cases of termination of
the Employee’s employment, of eliminating or reducing compensation (salary,
bonuses, and/or benefits) which would have been paid or available had the
Employee’s employment not been terminated.

 

  2. CONFIDENTIAL INFORMATION - NON-DISCLOSURE

 

The Employee understands that the Company possesses Proprietary Information. An
Employee Proprietary Information Agreement (“EPIA”), as attached hereto, shall
be agreed to and executed in conjunction with this Agreement. The Employee
agrees that, during and after the Employment Term, the Employee shall not at any
time make any statement or representation, written or oral, which the Employee
knows or should know will, or which the Employee knows or should know is
reasonably likely to, impair, bring into disrepute, or adversely affect in any
way the reputation, good will, business, customer or supplier relationships, or
public relations of the Company, any affiliate, any successor, and/or any person
or entity which the Employee knows or should know is one of the following: (i) a
member of the Board of the Company, any affiliate and/or any subsidiary, (ii)
any employee of the Company, or any affiliate and/or any subsidiary of the
Company, (iii) a person or entity who has or has had a legal or beneficial
ownership interest in the Company, any subsidiary and or any affiliate (an
“Owner”), and/or (iv) an owner, employee, director, partner, representative of,
and/or adviser to, any such Owner.

 

  3. NON-COMPETITION AND NON-INTERFERENCE

 

The Employee agrees that during the term of his or her employment and for a
period of twelve (12) months from the date his employment with the Company
terminates, for whatever reason:

 

(i) The Employee shall not provide any services (whether as an employee, agent,
consultant, advisor, or independent contractor or in any other capacity,
directly or indirectly) to any competitor in a position that has substantially
the same functions and/or responsibilities as the position occupied by the
Employee at the time of the Employee’s cessation of service. Nor shall the
Employee provide any services (whether as an employee, agent, consultant,
advisor, or independent contractor or in any other capacity, directly or
indirectly) to any competitor in a capacity in which the Employee would be in a
position to use or disclose the Company’s confidential information (whether for
the benefit of the Employee or the competitor, or to the detriment of the
Company). For the purposes of this covenant a competitor shall mean any
corporation, partnership, or other entity that (i) is doing business in the
geographic region in

 



--------------------------------------------------------------------------------

which the Employee was employed by the Company and (ii) is engaged in a business
or has one or more product lines competitive with the Company.

 

(ii) The Employee shall not request, advise or suggest to any customer of the
Company, nor shall the Employee directly or indirectly assist any other person
or entity to request, advise, or suggest to any customer of the Company, that
the customer curtail, cancel or withdraw its business from the Company or that
the customer not expand its relationship with the Company.

 

(iii) The Employee shall not directly or indirectly solicit or accept the
business of any customer or prospect of the Company with whom the Employee (i)
had contact during the Employee’s last twelve (12) months of employment with the
Company, or (ii) had access to the Company’s confidential information with
respect to the customer or prospect during the last twelve (12) months of
employment with the Company.

 

(iv) The Employee shall not induce or solicit any employee of the Company to
leave the employ of the Company.

 

If any restriction set forth in this section is held by any court of competent
jurisdiction to be unenforceable, then the Employee agrees, and hereby submits,
to the reduction and limitation of such restriction to such geographic area,
range of activities or period as may be enforceable.

 

  4. INJUNCTIVE RELIEF AND ADDITIONAL REMEDY

 

The Employee acknowledges and agrees that any breach of the terms of Sections 2
or 3 above would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law; the Employee therefore
also acknowledges and agrees that in the event of such breach or any threat of
breach, the Company shall be entitled to an immediate injunction and restraining
order to prevent such breach and/or threatened breach and/or continued breach by
the Employee and/or any and all persons and/or entities acting for and/or with
the Employee, without having to prove damages, in addition to any other remedies
to which the Company may be entitled at law or in equity. The terms of this
paragraph shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach hereof, including but not limited
to the recovery of damages from the Employee. The Employee agrees to appear
before and to submit exclusively to the jurisdiction of the state and federal
courts located within the State of Texas with respect to any controversy,
dispute or claim arising out of or relating to this Agreement.

 

  5. REPRESENTATIONS AND WARRANTIES BY THE EMPLOYEE

 

The Employee represents and warrants to the Company that (i) the Employee is not
bound by or subject to any contractual or other obligation that would be
violated by his execution or performance of this Agreement, including, but not
limited to, any non-competition agreement presently in effect, and (ii) the
Employee is not subject to any pending or, to the Employee’s knowledge,
threatened claim, action, judgment, order or investigation that could adversely
affect his ability to perform his obligations under this Agreement or the
business reputation of the Company.

 

  6. EFFECTIVENESS AND SURVIVAL OF CERTAIN RIGHTS AND OBLIGATIONS

 

Sections 2, 3, and 5 above shall survive any termination of this Agreement or
the

 



--------------------------------------------------------------------------------

Employment Term and continue in full force and effect as is necessary or
appropriate to enforce the covenants and agreements of the Employee in Sections
2, 3, and 5. The existence of any claim or cause of action by the Employee
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements of Sections 2 and 3 above.

 

  7. MISCELLANEOUS

 

7.1 Notices. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
against written receipt or by facsimile transmission with answer back
confirmation or mailed (postage prepaid by certified or registered mail, return
receipt requested) or by overnight courier to the parties at the following
addresses or facsimile numbers:

 

If to the Employee, to:

 

Michael E. McGrath

[                            ]

 

If to the Company, to:

 

General Counsel

i2 Technologies, Inc.

11701 Luna Road

Dallas Irving, Texas 75039

Facsimile No: (214) 860-6893

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 7.1, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section 7.1, be deemed given upon receipt, and (iii) if
delivered by mail in the manner described above to the address as provided in
this Section 7.1, be deemed given upon receipt (in each case regardless of
whether such notice, request or other communication is received by any other
Person to whom a copy of such notice, request or other communication is to be
delivered pursuant to this Section). Any party from time to time may change its
address, facsimile number or other information for the purpose of notices to
that party by giving written notice specifying such change to the other parties
hereto.

 

7.2 Entire Agreement. Except for any rights or obligations of the Employee or
Company set forth in this Agreement, The Employee Proprietary Agreement, the i2
Stock Option Agreement, the Share Rights Award, i2’s Code of Business Conduct
and Ethics, this Agreement supersedes all prior discussions and agreements among
the parties with respect to the subject matter hereof and contain the sole and
entire agreement between the parties hereto with respect thereto.

 

7.3 Waiver. Any term or condition of this Agreement may be waived at any time by
the party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition. No waiver by any party hereto of
any term or condition of this Agreement, in any one or more instances, shall be

 



--------------------------------------------------------------------------------

deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. Unless otherwise noted in the
Agreement, all remedies, either under this Agreement or by law or otherwise
afforded, will be cumulative and not alternative.

 

7.4 Amendment. This Agreement may be amended, supplemented or modified only by a
written instrument duly executed by or on behalf of each party hereto.

 

7.5 No Third Party Beneficiary. The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and the Company’s
successors or assigns, and it is not the intention of the parties to confer
third-party beneficiary rights upon any other Person.

 

7.6 No Assignment; Binding Effect. This Agreement shall inure to the benefit of
any successors or assigns of the Company. The Employee shall not be entitled to
assign his obligations or benefits under this Agreement.

 

7.7 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

 

7.8 Severability. The Company and the Employee intend all provisions of this
Agreement to be enforced to the fullest extent permitted by law. Accordingly, if
a court of competent jurisdiction determines that the scope and/or operation of
any provision of this Agreement is too broad to be enforced as written, the
Company and the Employee intend that the court should reform such provision to
such narrower scope and/or operation as it determines to be enforceable. If,
however, any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future law, and not subject to reformation, then
(i) such provision shall be fully severable, (ii) this Agreement shall be
construed and enforced as if such provision was never a part of this Agreement,
and (iii) the remaining provisions of this Agreement shall remain in fill force
and effect and shall not be affected by illegal, invalid, or unenforceable
provisions or by their severance.

 

7.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applicable to contracts executed
and performed in such State without giving effect to conflicts of laws
principles.

 

7.10 Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

7.11 Disclosure. By execution of this Agreement, the Employee confirms that he
has resigned as an officer and employee of Integrated Development Enterprises,
Inc. (“IDE”) as of the Hire Date and affirms that there is no other employment,
board engagements, partnership, ownership, consulting engagements, association,
etc. except those disclosed and agreed to in writing by the Company.

 

7.12 Arbitration.

 

7.12.1 The parties hereto agree that any dispute, controversy or claim arising
out of, relating to, or in connection with this Agreement (including, without
limitation, any claim regarding or related to the interpretation, scope, effect,
enforcement, termination, extension, breach, legality, remedies and other
aspects of this Agreement or the conduct and communications of the parties

 



--------------------------------------------------------------------------------

regarding this Agreement and the subject matter of this Agreement) shall be
settled by arbitration at the offices of American Arbitration Association, or
its successor organization for binding arbitration in Dallas, Texas, in
accordance with the United States Arbitration Act (9 U.S.C. §1 et. seq.) and the
rules then in place of the American Arbitration Association. The arbitrators may
grant injunctions or other relief in such dispute or controversy. All awards of
the arbitrators shall be binding and non-appealable. Judgment upon award of the
arbitrators may be entered in any court having jurisdiction. The arbitrator
shall apply the law of the State of Texas to the merits of any dispute or
claims, without reference to the rules of conflicts of law applicable therein.
Suits to compel or enjoin arbitration or to determine the applicability or
legality of arbitration shall be brought in the United States District Courts
for Northern District of Texas, or if that court lacks jurisdiction, in a state
court located within the geographic boundaries thereof. Notwithstanding the
foregoing, no party to this Agreement shall be precluded from applying to a
proper court for injunctive relief by reason of the prior or subsequent
commencement of an arbitration proceeding as herein provided.

 

7.12.2 The Employee has read and understands this Section 7 which discusses
arbitration. The Employee understands that by signing this Agreement, the
Employee agrees to submit any claims arising out of, relating to, or in
connection with this Agreement, or the interpretation, validity, construction,
performance, breach or termination thereof, or his employment or the termination
thereof, to binding arbitration, and that this arbitration provision constitutes
a waiver of the Employee’s right to a jury trial and relates to the resolution
of all disputes relating to all aspects of the employer/employee relationship,
including but not limited to the following:

 

7.12.2.1 Any and all claims for wrongful discharge of employment, breach of
contract, both express and implied; breach of the covenant of good faith and
fair dealing, both express and implied; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; and
defamation;

 

7.12.2.2 Any and all claims for violation of any federal, state or municipal
statute, including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Equal Pay Act, the Employee
Retirement Income Security Act, as amended, the Age Discrimination Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Family and Medical
Leave Act of 1993 and the Fair Labor Standards Act; and

 

7.12.2.3 Any and all claims arising out of any other federal, state or local
laws or regulations relating to employment or employment discrimination.

 

[SIGNATURE PAGE TO FOLLOW]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above

 

“COMPANY”

i2 TECHNOLOGIES, INC.

a Delaware corporation

By:   /s/    ROBERT C. DONOHOO        

Name:

  Robert C. Donohoo

Title:

  SVP and General Counsel

 

“EMPLOYEE” /s/    MICHAEL E. MCGRATH         Michael E. McGrath

 